DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/14/2022 has been entered.

Preliminary Examiner Remark
The instant application has been transferred to a new examiner within AU1632.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 7, 14, 18, 21, 24, 79, 83 stands rejected under 35 U.S.C. 103 as being unpatentable over Hadaczek et al., Molecular Therapy — Methods & Clinical Development 3, 16037, 1-11, January 1, 2016 when taken with WO 2011/008823A2, Curran et al., published January 20, 2011.  This rejection has been modified in view of Applicants’ amendments to the claims.
Regarding claims 1, 79, and 83, Hadaczek teaches the bilateral injection of AAV1-eGFp into the striatum of monkeys and found robust expression of GFP (p. 2, col. 2, GFP transgene expression in the brain; see p. 9, Materials and Methods).  Hadaczek teaches that their AAV vector comprises inverted terminal repeats, AAV2 Rep/cap2 or AAV2rep/cap1.   See p. 9, Materials and Methods, Production of AAV Vectors.
Regarding claims 5 and 83, Hadaczek uses an AAV1 vector (p. 9, Materials and Methods).
Hadaczek does not explicitly teach that the targeting composition comprises a hydrophilic peptide between 4 and 50 amino acids in length linked to a blood brain barrier (BBB) receptor targeting agent (claim 1, part i); wherein the at least one capsid protein comprises an N-terminally grafted heterologous targeting peptide, optionally wherein the peptide comprises or consists of a sequence selected from the group consisting of SEQ 
However, prior to the effective date of the instant invention, regarding claims 1, 7, 14, 79, Curran teaches a carrier peptide to transport biologically active molecules across the BBB, in particular, Curran teaches that the carrier peptide has a hydrophilic amino acid linked to a BBB agent, wherein the hydrophilic peptide can have between 4-50 amino acids in length (p. 7, lines 18-24).
Regarding claim 18, Curran teaches that the BBB can be the receptor binding domain of ApoA, ApoB, ApoC, ApoD, ApoE, ApoE2, ApoE3, ApoE4, and combinations thereof (p. 8, lines 17-19).
Regarding claim 21, Curran teaches that the hydrophilic amino acid can comprise at least 8 continuous lysine residues (p. 8, lines 2-4).
Regarding claim 24, Curran teaches SEQ ID NO:23, which is 100% identical to SEQ ID NO: 17.
Query 100.0%;  Score 174;  DB 18;  Length 40;
Best Local Similarity   100.0%;  

Qy          1 KKKKKKKKKKKKKKKKLRVRLASHLRKLRKRLLRDA 36
              ||||||||||||||||||||||||||||||||||||
Db          5 KKKKKKKKKKKKKKKKLRVRLASHLRKLRKRLLRDA 40


Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.

 Claims 1, 5, 7, 13, 14, 18, 21, 24, 40, 48, 55, 59, 79, 83 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., Human Molecular Genetics, Vol. 23, No. 3 668–681, 2014, IDS when taken with WO 2011/008823A2, Curran et al., published January 20, 2011.  This rejection has been modified in view of Applicants’ amendments to the claims.
Regarding claims 1, 40, 79, and 83, Wang teaches the delivery of an AAVrh10 vector that expresses an artificial miRNA targeting SOD1 into SOD1G93A mice (Abstract).  Wang teaches that the AAV vector comprises terminal repeats and a promoter and transgene (p. 677, col. 2, AAV Vector Construction and Production; Figure 5).
Regarding claim 5, Wang teaches the use of rAAV9 and rAAVrh.10 vectors (p. 677, col. 2, AAV Vector Construction and Production).
Regarding claim 13, Wang teaches a CNS-associated transgene comprising miRNA targeting SOD1 (Abstract; p. 672, col. 2).
Wang does not explicitly teach that the targeting composition comprises a hydrophilic peptide between 4 and 50 amino acids in length linked to a blood brain barrier (BBB) receptor targeting agent (claim 1, part I; claim 40); wherein the at least one capsid protein comprises an N-terminally grafted heterologous targeting peptide, optionally wherein the peptide comprises or consists of a sequence selected from the group consisting of SEQ ID NO: 15-17, further optionally wherein the peptide is expressed on 
However, prior to the effective date of the instant invention, regarding claims 1, 7, 14, 48, 55, 79, Curran teaches a carrier peptide to transport biologically active molecules across the BBB, in particular, Curran teaches that the carrier peptide has a hydrophilic amino acid linked to a BBB agent, wherein the hydrophilic peptide can have between 4-50 amino acids in length (p. 7, lines 18-24).
Regarding claims 18 and 59, Curran teaches that the BBB can be the receptor binding domain of ApoA, ApoB, ApoC, ApoD, ApoE, ApoE2, ApoE3, ApoE4, and combinations thereof (p. 8, lines 17-19).
Regarding claim 21, Curran teaches that the hydrophilic amino acid can comprise at least 8 continuous lysine residues (p. 8, lines 2-4).
Regarding claim 24, Curran teaches SEQ ID NO:23, which is 100% identical to SEQ ID NO: 17.
Query 100.0%;  Score 174;  DB 18;  Length 40;
Best Local Similarity   100.0%;  

Qy          1 KKKKKKKKKKKKKKKKLRVRLASHLRKLRKRLLRDA 36
              ||||||||||||||||||||||||||||||||||||
Db          5 KKKKKKKKKKKKKKKKLRVRLASHLRKLRKRLLRDA 40


Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.

Claims 32 and 71 stand rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., Human Molecular Genetics, Vol. 23, No. 3 668–681, 2014, IDS when taken with WO 2011/008823A2, Curran et al., published January 20, 2011 as applied to claims 1, 5, 7, 13, 14, 18, 21, 24, 40, 48, 55, 59, 79, 83 above, and further in view of Nonnenmacher et al., Gene Therapy, 19: 649-658, 2012.
Wang and Curran are summarized and relied upon as detailed above.  They do not explicitly teach administering an effective amount of an inhibitor of endocytosis to the subject, wherein the inhibitor is a small molecule selected from the group consisting of: chloroquine, hypertonic sucrose, chlorpromazine, monodansylcadaverine, phenylarsine oxide, monensin, a phenolthiazine compound, methyl-p-cyclodextrin, filipin, cytochalasin D, latrunculin, amiloride, dynasore, dynole, dyngoe, and Pitstop 2 (claims 32 and 71).
However, prior to the effective date of the claimed invention, Nonnenmacher teaches that AAV vectors have insufficient transduction efficiency in certain tissues, such as the brain (p. 650, col. 1), and that that various inhibitors have found to enhance AAV trafficking/transduction, include chloroquine (See table 2).  Nonnenmacher shows that chloroquine was effective on AAV2, but the skilled artisan would be motivated to try chloroquine on other AAV serotypes that have CNS tissue tropism, to improve transduction efficiency.

Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary. 

Response to Arguments
Applicant's arguments filed 1/14/2022 have been fully considered but they are not persuasive. 
Hadaczek in view of Curran
Applicant then submits that the Office has failed to establish a prima facie case of obviousness because it has not provided a reasoned basis as to why a person having ordinary skill in the art, with no knowledge of the claimed invention, would have combined the cited element to arrive at the present claims and would have a reasonable expectation of success.  Applicant refers to Hadaczek teachings of providing optimal conditions for a direct brain delivery of viral vectors via CED, the promise of CED mediated delivery of AAV vector to the brain areas critical for treatment of HD and PD.  From these teachings of Hadaczek, Applicant asserts that the solution that Hadaczek suggest for delivering transgenes to brain regions is via optimized CED, and these teachings would have steered a skilled person in the art away from using any AAV delivery method or composition other than directed injection such as CED, let alone via systemic administration of a composition comprising the claimed carrier peptide with an AAV vector comprising a transgene.  

However, Hadaczek states, “For almost two decades, the optimal conditions for direct brain delivery for viral vectors via convection-enhanced delivery (CED) have been extensively evaluated.  A new reflux-free, stepped-design cannula that permits the use of CED with higher flow rates (>5 µl/minute) has been developed”.  Thus, Hadaczek teaches that the CED delivery is a long-standing and vetted method of delivering viral vectors.  Hadaczek continues by stating, “This study was designed to explore the potential used of AAV-mediated gene therapies to deliver Htt-lowering therapeutics to critical regions of the brain that are involved in HD.  The goal was to evaluate the specifically the potential use of AAV1 and AAV2 as a delivery vector.”  See paragraph bridging pp. 1-2. Hadaczek also states in the abstract, “The potential of two recombinant AAV, AAV1 and AAV2, to transduce the cortical-striatal tissue that are predominantly affected in HD was explored.” These citations from Hadaczek demonstrate that the route of administration was not the parameter (i.e. variable) under investigation, but rather the AAV vectors.  Most likely, CED was used for its well-established efficacy, allowing Hadaczek a high degree of certainty that the route of administration is not imparting an effect on the experiment and that any differences in experimental 
Applicant refers to Hadaczek statement, “The current data are promising and they suggest that the striatal CED delivery of AAV1 and AAV2 vectors results in transduction of brain areas that are critical for the treatment of HD.”  However, this statement is preceded by the following: “A comprehensive analysis of the distribution, tropism, and efficacy of the resulting transduction was performed in the brains of 9 Rhesus macaques.  Oure results show robust AAV-mediated expression within the striatum and several cortical regions that are relevant to HD.”  Thus, the citation provided by Applicant is not pertaining to the efficacy of CED, but rather the AAV vectors in targeting and transducing relevant regions of the brain to HD.  
Applicant also refers to the Hadaczek’s statement, “The direct delivery of AAV vector into the brain by CED has been under development for many years, and clinical implementation of MR-guided CED of AAV has been achieved in two clinical trials in Parkinson’s disease (PD)…Because striatal targets in PD and HD are similar, based on previous experiences with AAV2 delivery in PD, one can envisage striatal coverage that exceeds the range of the striatal transduction that has been achieved in this study increase the Vi, which in turn may result more uniform and complete cortical expression.”.  However, this statement is not an assessment or discussion regarding CED, but rather comparing the differences of transduction coverage between AAV1 and AAV2.  None of the citations provided by Applicant speak a requirement of CED as the route of administration, as implied by Applicant’s response.  

Regarding Curran, Applicant submits that Curran does not remedy the deficiencies of Hadaczek.  Applicant states that Curran is cited for its disclosure of use of a carrier peptide.  Applicant cites the summary found in Curran and states that Curran suggests that certain targeting peptides may be non-covalently bound to certain biologically active molecules to transport the biologically active molecules and imaging agents across the blood brain barrier (BBB).  Applicant submits that Curran does not disclose a targeting composition as claimed.  Applicant further submits that Curran 
In response, Applicant’s arguments are respectfully not found persuasive because Applicant is narrowly considering the teachings of Curran and not considering the teaching of Curran as a whole and in the context of Hadaczek and the known art as a whole.  While Curran does teach embodiments wherein the carrier peptide and the biologically active molecule or imaging agent are bonded, Curran also provide guidance to methods wherein the biologically active molecule and the BBB carrier peptide are mixed together and co-administered but not bonded.  Curran also provide specific guidance to systemic administration of this type of composition.  For example, Curran describes preparing a mixture by mixing 125I-Ig with varying amounts of a K16ApoE BBB carrier peptide and administering the mixture intravenously (.i.e.-the administration is systemic administration as claimed).  See Example 1, p. 35, paragraph starting line 7.  Similarly, Curran provides guidance to system administration of a mixture comprising the same BBB carrier peptide and an enzyme, β-galactosidase.  See Example 7, p. 38, paragraph starting line 27.  Thus, contrary to Applicant’s assertion, Curran provide ample teaching of systemic administration of a mixture comprising the BBB carrier peptide (that meets the limitations of the claims) and biologically active molecules of different type.  Further, while acknowledging that Curran does not expressly teach AAV vectors, Curran clearly does not intend the biologically active molecule for transport across the BBB to be narrowly limited.  Page 4 , paragraph starting line 15 states that more particularly DNAs and RNAS for therapeutics.  Thus, contrary to Applicant’s assertion, Curran provides quite a bit of guidance to the use of a mixture of a biologically active molecule and a carrier peptide that is administered systemically and that the biologically active molecule is broadly described to include DNA and other molecules used in vivo gene delivery to the brain.  Thus, Applicant’s argument pertaining to Curran are not found persuasive.
Applicant submits that based on the disclosure of Hadaczek and Curran, a person of ordinary skill in the art would not have been motivated to combine BBB targeting peptides with rAAVs as described in Hadaczek.  Applicant further submits that one of skill would not have had any reason to combine the elements in the claimed composition because direct administration of the rAAV to the CNS as taught by the cited reference would not benefit from the addition of a peptide designed to facilitate crossing the BBB.  A person of ordinary skill in the art would understand that the BBB systemic delivery is not a direct administration.
In response, Applicant’s argument is not found persuasive because Applicant is proposing that the rejection of record is combined in a way that is not recited.  The rejection of record does not state that the targeting composition would be administered by direction brain administration.  To the contrary, the rejection states the inclusion of the carrier peptide would allow for systemic administration (see obviousness statement reiterated above in the last full paragraph of the rejection).  Thus, from the rejection an ordinary artisan would understand that the carrier peptide inclusion would change the 
Applicant submits that the office provides no explanation as to why the skilled person, with no knowledge of the claimed invention, would have selected these components for combination in the manner claimed.  In response, Examiner respectfully disagrees.  The previous Examiner provided a clear showing of an art-recognized need (i.e. a means of providing systemic administration of the AAV composition that allows it to effectively cross the BBB), that is taught by Hadaczek (see paragraph bridging pp. 3 and 4 of the Final Office Action dated 10/14/2021 and the rejection reiterated above), and provides an art-recognized solution in the teachings of Curran (i.e. including a BBB carrier protein in the medicament).  
Applicant submits that the Office does not provide any reasons why a person of ordinary skill would have a reasonable expectation of success beyond stating that delivery could be improved by using a carrier peptide.  Applicant submits that to have a reasonable expectation of success, one must be motivated to more than vary all the parameters or try each of numerous possible choices until one possibly arrived at a successful result.

Applicant submits that the Office picks and chooses elements of Hadaczek and Curran and pieces them together using Applicant’s specification as a template to conclude that a skilled artisan would have been motivated to systemically administer to the subject the targeting composition as claimed.  Such an approach ignores the actual disclosures of Hadaczek and Curran and also employs impermissible hindsight reconstruction.
In response to applicant's argument, that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  All teachings and motivation solely came from the printed words of the prior arts of Hadaczek and Curran.  The previous examiner cited the page and line number from which the teachings of the prior art were taken.  Hadaczek teaches a gene therapy that uses the AAV vector comprising a transgene and demonstrates effective delivery to pertinent parts of the Brain using the AAV vector delivery.  Hadaczek also teaches that systemic delivery of AAV for targeted transduction in the brain is impeded by the BBB (a problem to be solved and motivation to use a method that would aid transport across the BBB).  Curran provides a solution to problem that Hadaczek elucidates, which is the inclusion of a BBB carrier peptide.  Curran teaches that the carrier peptide has use with any biologically active molecule including DNAs/RNAs (i.e. gene therapy components) that need transport across the BBB.  Thus, contrary to Applicant’s assertion, Curran remedies problems identified in Hadaczek.  Further, only and all knowledge, which was within the level of ordinary skill at the time the claimed invention was made, was provided from the teachings of Hadaczek and Curran.  Therefore, the rejection does not require the inclusion of knowledge from any other source.  All elements, motivation to combined, and reasonable expectation of success were independently provided from the teachings of Hadaczek and Curran.  Therefore, no impermissible hindsight was used in the making of the instant rejection.


Wang in view of Curran
Applicant traverses this rejection and provides a similar argument used in response to the rejection with Hadaczek.  More particularly Applicant chooses certain citations from Wang and states that these citations would steer one of ordinary skill in the art away from using a systemic delivery.
In response, Applicant’s argument is respectfully not found persuasive because Applicant is not considered the teachings Wang as a whole and its context in the prior art.  Applicant states that Wang discloses, “several groups have tested injection of rAAV9 into CSF and have generally reported wide transduction of cells”.  
In response, with respect, this statement has been taken out of context.  The following sentence states, “However, widespread strong transgene expression and therapeutic efficacy for ALS remain to be demonstrated. To this end, we tested five rAAV serotypes (rAAV1, 2, 8, 9 and rh.10) for their capacity to spread and transduce broad CNS areas following injections into the CSF.”  See page 669, col w, starting line 5.  The abstract of the article states, “In principle, these cases could be treated with RNAi that destroys the mutant mRNA, thereby abolishing the toxic protein. However, no system is available to efficiently deliver the RNAi therapy. Recombinant adeno-associated virus (rAAV) is a promising vehicle due to its long-lasting gene expression 
Applicant states that Wang comments that “rAAVrh10 and rAAV9 mediate widespread and sustained transgene expression in the CNS after a single injection into the CSF”.  This recitation is the first heading of the results section.  The first sentences following the heading recites, “To improve the prospect of gene therapy for diseases that afflict broad areas of the CNS such as ALS, we took advantage of a collection of various rAAV serotypes (14) and screened a subset of those rAAVs (rAAV1, 2, 8, 9 and rh.10) for EGFP reporter gene delivery to the spinal cord.”  Therefore, this section is testing the robustness and extent of tissue transduction by a variety of rAAV vectors, not determining the efficacy of direct delivery or addressing in any manner direct delivery.
Applicant states that Wang suggests that “…CSF injection of rAAVrh10, rAAV9, and possibly other serotypes can be effective in delivering therapeutic genes to treat human disease that afflict broad areas of the CNS.”  This statement is taken from the last sentence of the paragraph above the results section on p. 669.  It is the conclusive statement to summary of the results found in their study.  Above this sentence it discusses are promising range of broad spectrum transduction by rAAV9 and rAAV10 found in mouse and the desire to determine if this found in primates as well.  The paragraph, in which the chosen citation concludes, discusses a desire to better 
Applicant provides the same arguments for Curran and the combination of Wang and Curran as discussed above.  As such, Applicant is referred to the discussion above as to why Applicant’s arguments are not found persuasive.  
In conclusion, the rejection of record is maintained because the claims as amended and previously presented still render obvious by Hadaczek and Curran and Applicant’s arguments were not sufficient to demonstrate that these prior arts are not applicable.

Wang in view of Curran and Nonnemacher
Applicant submits that the Nonnenmacher relates to endocytosis inhibitors and does not cure the deficiencies of Wang and Curran because it would not have provided a person of ordinary skill in the art with any reason to combine a BBB targeting peptide with an rAAV.  

 In considering the validity of the above rejections made by the previous Examiner, the present examiner found prior art that is consistent with the rationale for combining the arts of Hadaczek and Curran, Wang and Curran and Wang, Curran, and Nonnemacher.  Bourdenx et al. (Frontiers in Molecular Neuroscience, Volume 7, Article 50, pp. 1-8, 2014) states, “Currently, AAV is the most widely used vector for clinical trials for neurological disorders (gene therapy database can be found at: http://www.abedia.com/wiley/index.html)....AAVs have been reported to transduce both dividing and non-dividing cells as well as a wide range of tissue while remaining being poorly immunogenic, making it an ideal candidate for gene delivery to the CNS….Among the different serotypes, only a few have been shown to efficiently cross the blood–brain barrier (BBB; Zhang et al., 2011). The BBB deprives the brain of > 98% of neurotherapeutic compounds (Pardridge, 2002). In this context, gene therapy has been proposed as a means of crossing the BBB (Foust et al., 2008). Widespread transgene expression after systemic injection, although challenging, could be of interest for therapeutic approaches. Such a strategy would avoid invasive brain surgery and allow promising non-focal gene therapy for CNS diseases such as lysosomal storage disorders (LSDs) or Alzheimer’s disease, which knowingly affect large part of the brain.”  See page 1, col 1, paragraph 1 starting line 4, page 1, col 1, last sentence, and paragraph bridging page 1 and 2.  The present Examiner does not provide this 
Overall, Examiner has reviewed the previous rejections of record and believe that the cited prior art still teaches obvious variants of the prior art teachings.  Applicant’s arguments were carefully considered and respectfully did not provide ample evidence to demonstrate to the contrary.  As such, the rejections of record are maintained.

No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA STEPHENS NOBLE whose telephone number is (571)272-5545. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


MARCIA S. NOBLE
Primary Examiner
Art Unit 1632



/MARCIA S NOBLE/Primary Examiner, Art Unit 1632